Citation Nr: 0410430	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In 
that decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD), hearing loss and tinnitus.  The veteran's 
disagreement with that decision led to the appeal.  

In April 2004, a Deputy Vice Chairman of the Board granted a 
motion of the veteran's representative to advance the appeal on 
the Board's docket, and the Board will herewith address the 
veteran's appeal.  

The Board will address the claims of entitlement to service 
connection for hearing loss and tinnitus in the remand that 
follows this decision.  The appeal with respect to those claims is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  VA will notify you if further action is required 
on your part.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal as to entitlement 
to service connection for PTSD has been obtained; the RO has 
notified the veteran of the evidence needed to substantiate his 
claim and notified him of what evidence he should provide and what 
evidence VA would obtain; and the veteran has not indicated that 
he knows of or has additional evidence pertinent to the claim.  

2.  There is no competent medical evidence that the veteran 
currently has PTSD.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD and contends 
that he has this disability as a result of his experiences in 
combat during the Korean conflict.  

The Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified as amended at 38 U.S.C.A.  §§ 5103, 5103A (West 
2002)).  The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  In August 2001, VA 
issued regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

In July 2002, the RO sent the veteran a letter advising him of 
evidence needed to substantiate a claim for service connection for 
PTSD, outlining evidence VA would obtain and evidence and 
information, submission of which was his responsibility thereby 
complying with VA's duty to notify.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, in a letter dated in 
October 2002, the RO advised the veteran that he could strengthen 
his claim for service connection for PTSD by providing evidence 
showing that he currently suffered from PTSD or PTSD symptoms.  
The RO notified the veteran that he should provide a detailed 
description of the symptoms he had that caused him to believe he 
had PTSD and to provide a detailed description of the specific 
traumatic incident(s) that produced the stress that resulted in 
his claimed PTSD.  

The United States Court of Appeals for Veteran Claims (Court), in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  The Court's decision in Pelegrini 
also held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Here, the July 2002 letter, which provided the veteran with notice 
of evidence needed to substantiate his claim and explained what 
evidence he should submit and what evidence VA would obtain, was 
sent to the veteran prior to the initial adjudication of the 
claim.  Although the RO did not provide specific notice to the 
veteran that he should submit any evidence in his possession that 
pertained to the claim, the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence pertaining 
to his claim.  The veteran submitted a statement from his wife, 
but did not respond to the RO's request for a description of the 
symptoms of his claimed PTSD or his stressors.  Further, he has 
stated that he has not sought treatment for his claimed PTSD.  The 
veteran, through his representative, has requested that his claim 
be adjudicated on the evidence of record.  To the extent any 
procedural error in VA's duty to notify the veteran may be found, 
it is the judgment of the Board that such error has not harmed the 
veteran, and that no useful purpose could be served by remanding 
the case to correct such error.  See 38 C.F.R. § 20.1102 (2003).  

The Board further notes that in March 2004, VA obtained an opinion 
from VA's General Counsel as to the Court's statement in Pelegrini 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include a request that the claimant provide any evidence in his 
or her possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter dictum 
and is not binding on VA.  Further, the opinion held that § 
5103(a) does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the claim.  
VAOPGCPREC 1-2004.  The Board is bound by the holding of the 
General Counsel's opinion. 

As to the duty to assist, the RO confirmed that the veteran was in 
combat in the Korean conflict as shown by having been awarded the 
Combat Infantryman Badge.  In addition, the RO obtained the 
veteran's VA treatment records and arranged for a VA PTSD 
examination.  The veteran has stated that he has received no 
treatment for PTSD.  In support of his claim, the veteran 
submitted a statement from his wife; he has otherwise not 
presented or identified any evidence related to his claim.  

Based on the foregoing, the Board concludes that the veteran has 
received adequate notice, that relevant data has been obtained for 
determining the merits of the veteran's claim and that no further 
assistance is required.  

Laws and regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

A service connection claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Establishing service connection for PTSD requires:  (1) Medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of Appeals for 
the Federal Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the merits 
of his or her claim, the veteran must prevail."  Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Background and analysis

The veteran contends that he has PTSD as a result of his 
experiences in combat in Korea and reports that he served as an 
infantryman and mortarman during his tour of duty in Korea during 
1951-1952.  He states that the combat with the North Koreans and 
Chinese was brutal and that he thinks of it often.  He reports 
recurring dreams of his tour of duty.  

On review of the record, the veteran's DD Form 214 shows that he 
served in the Korean conflict and was awarded the Combat 
Infantryman Badge.  In support of his claim, the veteran has 
submitted a statement from his wife in which she states that 
throughout their 49 years of marriage the veteran has been unable 
to talk to her about his duty in Korea.  Further, she states that 
the veteran has had trouble with nightmares about his experiences 
in Korea and that because of the nightmares, she and the veteran 
must occupy separate bedrooms.  She also stated that the veteran 
has a great deal of depression.  

The record includes VA outpatient records dated from May 2001 to 
August 2002.  None of those records includes a diagnosis of PTSD.  
At a VA PTSD examination in January 2003, the psychologist noted 
that the veteran had served in Korea as a combat infantryman.  The 
veteran reported some difficulties with adjustment to civilian 
life after discharge, but said it was nothing of a seriously 
detrimental nature.  He reported that he was started subsequently 
on the antidepressant medication, Elavil, which he was currently 
taking.  The veteran denied any hospitalizations for any 
psychiatric problem and reported that he had never received 
services other than the original prescribing and monitoring of 
Elavil over the years.  He further reported that he was not 
receiving any mental health oriented service currently, other than 
the continued Elavil prescription.  

After mental status examination, the psychologist stated that the 
veteran presently reported minimal signs of depressive disorder, 
but seemed to receive good consequences of his medication regimen.  
The psychologist stated that the veteran reported some signs and 
symptoms of PTSD, but not enough to qualify for that diagnosis.  
The Axis I diagnosis was depressive disorder, not otherwise 
specified.  The examiner stated that he did not believe that the 
depressive disorder had any origination in the veteran's service 
history.   He reiterated that the veteran experienced some signs 
and symptoms of PTSD, but not enough to qualify for the diagnosis.  

As the RO has advised the veteran, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As was outlined earlier, in order for a claim for service 
connection for PTSD to be successful, there must be medical 
evidence diagnosing the condition, credible evidence of the 
occurrence of the claimed in-service stressor and a link, 
established by medical evidence, between current symptoms and the 
claimed in-service stressor.  In this case, there is no medical 
evidence that the veteran currently has PTSD.  

Review of this evidence shows that while the evidence establishes 
that the veteran currently has a psychiatric disability, 
depressive disorder, there is no indication that the veteran has a 
diagnosis of PTSD, thereby precluding the award of service 
connection for that psychiatric disability.  In this regard, the 
Board notes that although the record shows the veteran received a 
Combat Infantryman Badge and therefore confirms he was in combat 
in the Korean conflict, he has not, though requested to do so by 
the RO, provided description, evidence or information concerning 
any claimed stressor in service that might support a diagnosis of 
PTSD.  

The Board is left with the veteran's implicit contention that his 
dreams and nightmares of his experiences in combat in Korea mean 
that he has PTSD related to service.  Although the veteran and his 
wife are competent to provide evidence of observable symptoms, 
such as nightmares, they are not competent to attribute any 
symptoms to a given cause.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997); see 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions).  It is now well established that 
laypersons such as the veteran and his wife are not competent to 
opine on medical matters such as diagnoses or etiology of medical 
disorders, and the implicit opinions of the veteran and his wife 
that the veteran has PTSD related to service is therefore entitled 
to no weight of probative value.  See, e.g., Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In view of the foregoing, the Board finds there is no competent 
medical evidence that demonstrates that the veteran has PTSD 
attributable to service.  Under the circumstances, the 
preponderance of the evidence is against the claim, and service 
connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran is seeking service connection for hearing loss and 
tinnitus, which he contends are due to exposure to acoustic trauma 
in service.  Evidence of record includes clinical records from 
Walter Hunt, M.D., dated in November 1992.  At that time, the 
veteran the veteran gave a history of tinnitus for 8 months and 
reported decreased hearing from the time he worked in a lumber 
mill.  The record also includes November 2002 letters and 
examination reports from Arthur C. Jones, III, M.D.  Dr. Jones 
stated that the veteran gave a history of tinnitus since 1951 when 
he was in a mortar platoon in Korea; he also noted that the 
veteran admitted to subsequent noise exposure after service, being 
around loud engine noise for 15 to 16 years.  Dr. Jones stated 
that after examination, it was his impression that the veteran has 
noise-induced neurosensory hearing loss and tinnitus.  He stated 
that the most likely medical cause for the veteran's tinnitus was 
his exposure to loud noise in service.  

The RO denied the claims on the basis of the history reported in 
Dr. Hunt's records concerning the veteran's tinnitus and hearing 
loss, giving those records greater weight than the letters from 
Dr. Jones.  The RO further stated that it had no service 
separation document for the veteran or any evidence supporting the 
veteran's contention that he was exposed to excessive noise in 
Korea.  In this regard, the Board notes that the RO did not state 
that it considered the provision of 38 U.S.C.A. § 1154(b) or 38 
C.F.R. § 3.304(d) pertaining to combat.  The Board further notes 
that in a deferred rating decision dated in November 2002, the RO 
stated that it had not tried to obtain service medical records, 
but this was a fire-related case (presumably meaning that the 
veteran's records, if they had been stored at the National 
Personnel Records Center (NPRC), were destroyed in a fire at that 
facility in 1973).  A VA Form 119, Report of Contact, dated later 
in November 2002 shows that the RO telephoned the veteran and 
explained it was having difficulty locating his service medical 
records.  It was noted that the veteran stated he was not treated 
for hearing problems in service.  The RO thereafter proceeded to 
decide the claim.  

Although the November 2002 deferred rating decision stated that 
this is a "fire-related" case, there is in the claims file no 
documentation of that fact from NPRC.  Further, although the 
veteran may not have complained of hearing problems in service, 
medical evidence pertaining to the status of the veteran's ears 
and hearing at service entrance and separation would be relevant 
to the veteran's claims.  It is, therefore, the judgment of the 
Board that affirmative action should be taken to attempt to obtain 
the veteran's service medical records.  Further, the RO should 
attempt to obtain the veteran's service personnel records or other 
records that might confirm that the veteran served as a mortarman 
during service.  

The veteran's representative has requested that the veteran be 
provided a VA examination in conjunction with his claim for 
service connection for hearing loss and tinnitus.  The Board 
agrees that this should be done and that a medical opinion on 
these matters should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file and ensure that all notice 
and development action required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003) and applicable judicial 
precedent are fully complied with and satisfied.  This should 
include, but not be limited to, an explicit request to the veteran 
that he provide any evidence in his possession that pertains to 
his claims for service connection for hearing loss and tinnitus.  
See 38 C.F.R. § 3.159(b)(1) (2003).  

2.  The RO should contact the service department and attempt to 
obtain the veteran's service medical records including, but not 
limited to, his service entrance and service separation 
examination reports and any audiology reports.  The RO should also 
attempt to obtain the veteran's service personnel records or other 
official records that would confirm that the veteran served as a 
mortorman and well as an infantryman while he was in service.  All 
actions should be documented fully, and all leads as to the 
location of the requested documents should be followed to their 
logical conclusion.  

3.  Then, the RO should arrange for a VA audiology examination of 
the veteran to determine the nature and etiology of the veteran's 
claimed hearing loss and tinnitus.  All indicated studies should 
be performed.  After examination and review of the record, 
including clinical records from Dr. Hunt and clinical records and 
letters from Dr. Jones, the examiner should provide an opinion, 
with complete rationale, as to whether it is at least as likely as 
not that any current hearing loss is causally related to the 
veteran's exposure to acoustic trauma in service or any other 
incident of service.  The examiner should also provide an opinion, 
again with complete rationale, as to whether it is at least as 
likely as not that any current tinnitus is causally related to the 
veteran's exposure to acoustic trauma in service or any other 
incident of service.  The claims file must be provided to the 
examiner for review of pertinent documents therein and that it was 
available for review and reviewed should be noted in the 
examination report.  

4.  Thereafter, the RO should review the record and readjudicate 
the claim of entitlement to service connection for hearing loss 
and the claim of entitlement to service connection for tinnitus 
with consideration of the provisions of 38 U.S.C.A § 1154(b) and 
38 C.F.R. § 3.304(d).  If the benefits sought on appeal remain 
denied, the RO should issue a supplemental statement of the case 
and the veteran and his representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise notified by 
VA.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



